7 Mich. App. 103 (1967)
151 N.W.2d 186
PEOPLE
v.
ARITHER THOMAS.
Docket No. 462.
Michigan Court of Appeals.
Decided June 13, 1967.
*104 Frank J. Kelley; Attorney General, Robert A. Derengoski, Solicitor General, S. Jerome Bronson, Prosecuting Attorney, Patrick H. Oliver, Chief Appellate Counsel, and Michael M. Pantel, Assistant Prosecuting Attorney, for the people.
Douglas W. Booth, for defendant.
J.H. GILLIS, J.
Defendant, Arither Thomas, appeals from his May 28, 1964, conviction of the offense of robbery armed.[*] On appeal he contends that there was insufficient evidence of his identity to support the jury verdict of guilty upon which this conviction was based.
The record discloses that a witness, Mrs. Shivlie, was present in the store when the holdup occurred; that the defendant was not masked; that this witness had a clear, unobstructed view of the defendant; and that this witness was able to identify him. Defense counsel attempted to discredit the identification in his argument to the jury. The jury, if it believed the testimony of Mrs. Shivlie, had sufficient grounds to convict the defendant as charged.
It is not the function of an appellate court to be a reviewing jury. People v. Eagger (1966), 4 Mich. App. 449. Our proper role is to examine the record on appeal to determine whether or not a finding of fact by the jury was supported by credible evidence. In re Petition of Molisak (1939), 291 Mich. 46. This Court will not disturb the verdict unless evidence fails to support the finding of fact by the jury. People v. Floyd (1966), 2 Mich. App. 168. We find that the jury's verdict in the case before us is amply supported by the evidence.
Affirmed.
HOLBROOK, P.J., and FITZGERALD, J., concurred.
NOTES
[*]  CLS 1961, § 750.529 (Stat Ann 1954 Rev § 28.797).